DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-20 were pending on the Non-Final Rejection mailed on 09/03/2021. Applicant Amended claims 1 and 11 on the amendment filed on 12/02/2021. Applicant further amended claims 1-2 and 11-12 on the supplemental amendment filed on 02/22/2022. Claims 1-20 currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 7-8, 10-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 20120033064 A1, hereinafter “Yamada”) in view of Zeineh (US 20090074284 A1, hereinafter “Zeineh”).

Regarding claim 1 (Currently Amended), Yamada teaches a computer implemented system for generating output an image of a sample using an imaging system comprising a stage on which the sample is disposed, an image sensor and a lens moveable relative to the stage between a first position and a second position, wherein the image sensor generates a two-dimensional array of pixels (0090, 0081, 0084 and 0066; Figure 2; wherein the ‘objective lens 271’ moves in the direction of Z-axis and captures the sample from ‘electromotive stage 20’; “[0090] … The TV camera 32 is configured to include an imaging element, such as a CCD or a CMOS, which forms a specimen image (more specifically, viewing range of the objective lens 271), and captures the specimen image and outputs image data of the specimen image to the host system 4”; and “[0066] When the specimen is observed using a microscope, a one-time observable range (viewing range) is mainly determined by a magnification of an objective lens. In this case, if the magnification of the objective lens is high, a high-resolution image can be obtained, but the viewing range is narrowed.  ...”), comprising: 
an image acquirer operating on a processor that receives a plurality of images of the sample from the image sensor, wherein each of the plurality of images of the sample is captured when the lens is positioned at a corresponding one of a first plurality of predetermined locations of the lens between the first position and the second position (0084 and 0096; Figure 2; “[0084] …The electromotive stage 20 freely moves in a Z direction with a motor 221 and a Z driving controller 223 to control driving of the motor 221. The Z driving controller 223 uses an origin sensor of a Z position (not illustrated) to detect a predetermined origin position in a Z direction of the electromotive stage 20, under the control of the microscope controller 33. The Z driving controller 223 controls the driving amount of the motor 221 on the basis of the origin position, and focuses and moves the target specimen S to the arbitrary Z position in a predetermined height range. The Z driving controller 223 outputs a Z position of the electromotive stage 20 at the time of the observation to the microscope controller 33 as necessary.”); and 
an image generator that: 
selects a characteristic map associated with the lens, wherein the characteristic map is associates coordinates of each pixel of a two-dimensional array of pixels generated by the image sensor with one of a second plurality of predetermined locations of the lens between the first position and the second position (0084, 0125-0127, 0144 and 0149; Figures 9, 12 and 15; figure 9 ‘step a17’; figure 15 ‘focus map data 551’; wherein the focus map is the characteristic map); 
selects a location from the second plurality of predetermined locations associated with coordinates of an output image pixel in accordance with the characteristic map (0123- 0126, 0144; Figures 9, 12, 13; “[0125] In this way, if the high-resolution image acquisition processing unit 453 measures the focused position at each focus position as described above, the high-resolution image acquisition processing unit 453 creates a focus map on the basis of the measurement result of the focused position of each focus position, and records the focus map in the recording unit 47 (step a17). More specifically, the high-resolution image acquisition processing unit 453 interpolates the focused position of the small section not extracted as the focus position in step a13 using the focused position of the surrounding focus position, sets the focused positions to all of the small sections, and creates the focus map.” Wherein in the focus map is a characteristic map); 
selects an image from the plurality of images of the sample in accordance with the location (0100 and 0118; Figures 3 and 9; ‘the VS image generating unit’); and 
determines a value of the output image pixel in accordance with a value of a corresponding pixel of the image selected from the plurality of images of the sample (0130; Figure 9; 'step a21’);
wherein the first position of the lens is at a first distance from the stage and the second position of the lens is at a second distance from the stage (0123-0124; Figure 9).
Yamada failed to disclose the characteristic map is developed  from a focus target of focusing target disposed on the stage, wherein the focusing target is other than the sample being disposed on the stage.

Zeineh, in the same field of endeavor, shows the characteristic map is developed  from a focus target of focusing target disposed on the stage, wherein the focusing target is other than the sample being disposed on the stage (0007, 0009 and 0012; Figure 7; “[0007] Another approach used to generate in-focus images for developing a virtual slide includes examining the microscope slide to generate a focal map, which is an estimated focus surface created by focusing a (high-power) scanning objective lens on a limited number of points on the slide. Then, a scanning operation is performed based on the focal map. Current techniques construct focal maps by determining desired-focus information for a limited number of points on a slide. For example, such systems may select from 10 to 20 target points on a slide and use a high-power objective lens to perform a focus operation at each target point in order to determine a desired-focus position. The information obtained for those target points is often used to estimate desired-focus information for any unexamined points on the slide.”, “[0009] In yet another technique, multiple regions are defined on a microscope slide, and a focal map containing focus information for each region is generated. For each region, a plurality of z-positions are determined based on the focus information in the focal map. For each region, at least one image is captured from each of the associated z-positions. An image of each region having a desired focus quality is selected, and the selected images are combined to generate a virtual slide.”, “[0012] In yet another novel aspect, the z position focus defining step further comprises the steps of determining a nominal in-focus z position for a sample slide, adjusting the nominal z position, in a first direction, by a first z position off-set, adjusting the nominal z position, in an opposite direction, by a second z position off-set, and defining the first and second adjusted z positions as the two focus z positions z1, and z2. The nominal in-focus z position for a sample slide may be determined from a focus map, or may be determined empirically. Additionally, the first z position off-set may be equal or unequal to the second z position off-set, and may, therefore, be either larger or smaller than the second z position off-set. Specifically, the first and second offsets are suitably within a depth of field of an objective lens of the microscopy system.”).

It would have been obvious to persons of having ordinary skill in the art before the effective filling date of the invention to develop the characteristic (focus) map prior to the sample being disposed on the stage as shown by Zeineh in Yamada’s microscope system in order to minimize the processing time and increase processing efficiency.

Regarding claim 2 (Currently Amended), Yamada in view of Zeineh shows the computer-implemented system of claim 1. Yamada further discloses wherein the focusing target image comprises a plurality of focus target images and further including a characteristic map generator, wherein the characteristic map generator analyzes the plurality of focus target images, each focus target image having been captured when the lens is positioned at a corresponding one of the second plurality of predetermined locations (0084, 0099 and 0121; Figures 9, 25 and 26; ‘step a13’; “[0084] … The Z driving controller 223 controls the driving amount of the motor 221 on the basis of the origin position, and focuses and moves the target specimen S to the arbitrary Z position in a predetermined height range. The Z driving controller 223 outputs a Z position of the electromotive stage 20 at the time of the observation to the microscope controller 33 as necessary.”).  


Regarding claim 3 (Original), Yamada in view of Zeineh shows the computer-implemented system of claim 2. Yamada further discloses the computer-implemented system of claim 2, further including a focus analyzer that analyzes the focus of each focus target image to associate a value representing focus of a region surrounding each pixel of the focus target image (0123, 0228 and 0229; Figures 11 and 29A-C).  


Regarding claim 4 (Original), Yamada in view of Zeineh shows the computer-implemented system of claim 3. Yamada’s second embodiment further shows wherein for each element of the characteristic map array, the characteristic map generator selects a focus target image having a maximum focus score associated with such coordinates of such element (0299, 0301-0305 and 0308; Figures 41-43; wherein the statistical amount calculation unit calculates the maximum focus score).  
It would have been obvious to person of having ordinary skilled in the art at the time of invention to combine Yamada’s first embodiment in view of Zeineh and further in view of with Yamada’s second embodiment to include the computation of the maximum focus score in order to yield a predictable result of best focus location.


Regarding claim 7 (Original), Yamada in view of Zeineh shows the computer-implemented system of claim 2. Yamada further discloses the computer-implemented system of claim 2, wherein the characteristic map generator operates on a first computer and the image generator operates on a second computer, wherein the first computer and the second computer are in remote locations form one another (0067).  


Regarding claim 8 (Previously Presented), Yamada in view of Zeineh shows the computer-implemented system of claim 1. Yamada further discloses the computer-implemented system of claim 1, wherein the first plurality of predetermined locations is different from the second plurality of predetermined locations (0123) and the location comprises a first location, and the image generator determines a second location from the first location and selects the image from the plurality of images of the sample that is associated with the second location (0084, 0099, 0100 and 0118; Figures 2, 3 and 9; ‘the VS image generating unit’).  


Regarding claim 10 (Original), Yamada in view of Zeineh shows the computer-implemented system of claim 1. Yamada further discloses the computer-implemented system of claim 1, wherein the imaging system is at a location remote from the computer-implemented system (0067).  
Regarding claim 11 (Currently Amended), Method claim 11 is drawn to the method of using the corresponding system claimed in claim 1. Therefore, method claim 11 corresponds to system claim 1 is rejected for same reasons of obviousness as used above.


Regarding claim 12 (Currently Amended), Method claim 12 is drawn to the method of using the corresponding system claimed in claim 2. Therefore, method claim 12 corresponds to system claim 2 is rejected for same reasons of obviousness as used above.


Regarding claim 13 (Original), Method claim 13 is drawn to the method of using the corresponding system claimed in claim 3. Therefore, method claim 13 corresponds to system claim 3 is rejected for same reasons of obviousness as used above.


Regarding claim 14 (Original), Method claim 14 is drawn to the method of using the corresponding system claimed in claim 4. Therefore method claim 14 corresponds to system claims 4 is rejected for same reasons of obviousness as used above.


Regarding claim 17 (Previously Presented), Method claim 17 is drawn to the method of using the corresponding system claimed in claim 7. Therefore, method claim 17 corresponds to system claim 7 is rejected for same reasons of obviousness as used above.


Regarding claim 18 (Previously Presented), Method claim 18 is drawn to the method of using the corresponding system claimed in claim 8. Therefore, method claim 18 corresponds to system claim 8 is rejected for same reasons of obviousness as used above.


Regarding claim 20 (Previously Presented), Method claim 20 is drawn to the method of using the corresponding system claimed in claim 10. Therefore, method claim 20 corresponds to system claim 10 is rejected for same reasons of obviousness as used above.




Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Zeineh as applied to claims 1 and 11 above in view of Cohen et al. (US 20190391078 A1, hereinafter “Cohen”).

Regarding claim 9 (Previously Presented), Yamada in view of Zeineh shows the computer-implemented system of claim 1. Zeineh further shows wherein the image generator develops a plurality of output image pixels to produce a Z-stack of images (0062, 0064; “[0062] A set of images of a respective defined region (each image representing a different z position) is referred to as a "stack" of images. In one example, each stack comprises only two images--a first image and a second image of the associated region. However, in other embodiments, a stack may comprise more than two images of a particular region. For example, the microscope slide may be scanned from three, four, or more z-positions, resulting in stacks comprising as many images as the number of z-positions scanned from.”).

Yamada in view of Zeineh, but failed to show wherein the image generator develops a plurality of two-dimensional arrays of output image pixels to produce a Z-stack of images representing a three-dimensional representation of the sample.  

Cohen, in the same field of endeavor, shows wherein the image generator develops a plurality of two-dimensional arrays of output image pixels to produce a Z-stack of images representing a three-dimensional representation of the sample (0069 and 0083; Figure 2; “[0069] The spatial light modulator 110 is controlled, by a controller 111, to generate the pattern 112 at any given time. Light scattered within the sample may be rejected by projecting a sequences of two-dimensional patterns such that neighboring locations of the sample are illuminated with orthogonal functions of intensity vs. time. … its normalized form has value 1 in the first column and first row. Illumination intensities may not be negative, so the projected intensity patterns are given by P=(H′+1)/2 where H′+H[1, . . . , m;m−n+1, . . . , m] is a submatrix that is an incomplete orthogonal basis given by the last n columns of a normalized Hadamard matrix, with n<m.”; “[0083] Referring to FIG. 2, … This process can be repeated at multiple z positions to generate a 3D Hadamard image (z-stack), and/or at multiple time points to generate a movie. … e.g., in a z-stack and/or at different times, e.g., to produce a movie.”).  
It would have been obvious to person of having ordinary skilled in the art at the time of invention to combine the cohen’s image stacking method to the Yamada microscope system in view of Zeineh imaging system shows in order the combine the images taken on the different focal distance (length) and to yield a predictable result of best focus location.


Regarding claim 19 (Previously Presented), Method claim 19 is drawn to the method of using the corresponding system claimed in claim 9. Therefore method claim 19 corresponds to system claims 9 and is rejected for same reasons of obviousness as used above.
Claim 19 further recites wherein the output image pixels of the plurality of output images are generated in accordance with the characteristic map.
Yamada, as cited in the rejection of claim 1 above, teaches wherein the output image pixels of the plurality of output images are generated in accordance with the characteristic map (0084, 0125-0127, 0144 and 0149; Figures 9, 12 and 15; figure 9 ‘step a17’; figure 15 ‘focus map data 551’; wherein the focus map is the characteristic map).



Allowable Subject Matter
Claims 5-6  (Previously Presented) and 15-16 (Previously Presented) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot based on new ground of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASMAMAW G. TARKO
Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482